DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Objections
Claims 3 and 15 is objected to because of the following informalities: “wherein the first blade is low energy, low flow blade” should read: “wherein the first blade is a low energy, low flow blade”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 5 and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 17 are in conflict with claims 1 and 13 as they appear to be drawn to a different embodiment not compatible with claims 1 and 14.  Claims 1 and 13 recite: “wherein the blade coupler is configured to be movable vertically to selectively engage the first blade and the second blade alone or in 
	Claim 13 line 4 recites: “the blade housing” which lacks antecedent basis.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-13, 15-18, and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patridge (US 2019/0045707).
Regarding claims 1, 3-4, 13, 15-16, Patridge discloses a lawn mower comprising: a blade housing (Figure 9, 303) configured to house at least a first flat low energy and low flow blade (903) and a second winged high energy high flow blade (904); a shaft (302) disposed to rotate within the blade housing; a powerhead configured to selectively turn the shaft responsive to application of power from a power source (¶0051); and a blade coupler (906) configured to selectively couple the first blade and/or the second blade to the shaft to produce different cutting performance conditions based on which of the first blade and/or the second blade is operably coupled to the shaft ((¶0056-¶0061 discloses various 

Regarding claims 5 and 17, Patridge discloses wherein the blade coupler permanently couples one of the first blade or the second blade to the shaft, and is configured to optionally couple the other of the second blade or the first blade to the shaft (The attachment of the blade to the coupler is considered permanent during operation with the option to attach a second blade).

Regarding claims 6 and 18, Patridge discloses wherein the blade coupler is configured to be positioned to couple only the first blade to the shaft, couple only the second blade to the shaft and couple both the first blade and the second blade to the shaft (The operator has the option to arrange the blades in any manner they see fit according to ¶0056-0061) in three respective different positions of the blade coupler (As the couplers position is not directly related to any other specific element or function the positions may vary during assembly by the operator).

Regarding claims 8-9 and 20-21, Patridge discloses wherein the blade coupler is movable responsive to operation of a mechanical/electrical positioner (Bolt 913 is considered capable of being either a mechanical or electrical positioner as it may be mechanically moved or electrically moved to release and move the coupler).

Regarding claims 10-11 and 22-23, Patridge discloses wherein the blade coupler is configured to engage the first and second blades such that a lag angle between 0 degrees and 180 degrees is defined between the first blade and the second blade (Figures 11 and 12).

Regarding claims 12-24, Patridge discloses wherein the lag angle changes due to a slip arrangement provided between the blade coupler and one of the first blade or the second blade (¶0053 discloses an embodiment wherein the upper and lower blades would not need to be fixed to one another.  This embodiment would be considered a slip arrangement).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671